USCA4 Appeal: 19-4557      Doc: 80           Filed: 09/01/2022    Pg: 1 of 1



                                                                        FILED: September 1, 2022

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT



                                                No. 19-4557


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

        v.

        KEITH ANTONIO BARNETT,

                     Defendant – Appellant.


                                                 ORDER



              The Court amends its opinion filed on August 30, 2022, as follows:

              On the last line of page 6, the citation to the United States Sentencing Guidelines is

        corrected to read, “U.S.S.G. § 2D1.1 cmt. n. 17.”

                                                          For the Court – By Direction

                                                          /s/ Patricia S. Connor, Clerk